The opinion of the Court was delivered by
Collamer, J.
The plaintiffs are possessed of a fund, derived from donations, amounting to three thousand dollars, of which they have only the usufruct. This sum the defendants, being listers, put to the plaintiffs in the list, whereby the plaintiffs were compelled to pay taxes, and to recover which this action is brought. The plaintiffs are a corporation, duly organized, for the purpose of sustaining public worship and religious instruction, in Poultney; and the question is this, are the money, debts or funds of such a corporation subject to taxation, by the statute of 1825, *244^ commonly called the listing law ? By the constitution of this /r~. N . , , t , state, (Chap. 2. sec. 41.) it is provided that “ all religious societies or bodies of men, that may be hereafter united or incorporated* for the advancement af religion and learning, or for other pious and charitable purposes, shall be encouraged and protected, in the enjoyment of the privileges, immunities and estates which they, in justice, ought to enjoy.” It is under this constitution that the plaintiffs, and the multitude of other eleemosynary corporations, exist in this state. They are institutions entirely of a different character from mere pecuniary corporations for private emolument. In relation to the latter, the shares are holden as private property, and, as such, are subject to taxation. Among the many eleemosynary corporations, private and municipal, are religious societies, of all denominations of Christians, academies, charity schools, medical institutions, social iibrary societies, Iyceums, asylum for the insane and colleges. Most of these have some lands, and some pecuniary funds, of more or less extent; but all short of their wants. These funds have, in some instances, been partly contributed by the state, and all have grown up by legislative encouragement and enactment. The money has been chiefly collected from the benevolence of individuals, from the bounties and legacies of the wealthy, down to the contribution of “ the widow’s mite.” Commenced by our fathers, they have been multiplied and enlarged by ourselves. Incorporated and encouraged by legislative sanction, they have contributed extensively to religion, benevolence and learning, and have elevated our condition, and given character to us, as a people. The question now is, did the legislature, in 1825, disregard the direction in the constitution, and forget the feelings and the interests of the people, and proceed, instead of fostering and encouraging, to tax and levy public contributions and exactions'* on the scanty funds of all those institutions ? For, if of one, then of all. Did they intend that the money, which has been contributed by the patrons of our colleges, and other institutions of learning, instead of receiving aid from the state, should pay contribution to the state ? Did they intend that the money, so generously bestowed, by a benevolent lady, for an asylum for the insane, in the county of Windham, and the few thousands which the legislature ad*245ded for that object, should actually, so far as It remains in . i ,. , , . . . ’ . funds, go into the list and be subject to taxation, to sustain the town expenses of Brattleboro? When consequences like these are involved, we must have the most clear and explicit expressions of the statute. It must not be the result ■of doubtful construction or a conclusion deduced from the balancing of probabilities. Bearing these suggestions' in mind, let us proceed to examine the statute of 1825.
The statute entitled “ an act ascertaining the principles on which the list of this state shall be made, and directing listers in their office and duty,” in relation to real estate, expressly provides, (sec. 2.) that “ all lands in this state, sequestered and improved for schools and other public, pious and charitable uses, shall be exempt from taxation, and shall not be set In the list.” Here it is obvious, the legislature was following out the direction in the constitution, by exempting the lands, the most valuable funds of these corporations, from all taxation. It would be most extraordinary, if, inthe same statute, we should find them taxing their little modicum of cash funds. The fifth section contains what relates to money or debts due. It provides, “ that if any person or persons in this state shall have money on hand,” &c., “ it shall be set in the list, in the town where such person resides'.” It provides, that if any person or persons, shall fail to put into their list, their money or debts, then the listers may insert it. It further provides, (sec. 13.) that when any person or persons shall think they are assessed too much for money, they may apply to the selectmen and make a disclosure on oath, by which the list must be made. The form of that oath is given by law, and has undergone some change ; but now is thus :
“ You, A. B. do solemnly swear, that you will make a true and faithful disclosure of all bank and insurance stock, all moneys on hand, or debts due,” &c., — “over and above what was then due from you, according to your best knowledge and judgment.”
Now, the whole language of these provisions is clearly applicable only to natural persons and the whole machinery is entirely personal, wholly unadapted and incapable of practical application, to a corporation aggregate. First, the statute says, “ if any person or persons, shall have money, it *246shall bo put in the list of the town where he resides.” Corp0rati0ns have no residence. Secondly, if the person is over-assessed he is to make disclosure on oath. This cannot be done by a corporation. Third, the form of the oath is exclusively personal, and utterly incapable of application to a corporation. So far then from this statute showing any clearly expressed intention of the legislature to tax these funds, we think it clearly otherwise. These are public funds, in some measure, administered by these corporations, as almoners of the public bounty; and to levy public exactions upon them, is a kind of political paradox. To involve the legislature in all this, by giving a construction to provisions so ill assorted, and adapted as these, for such a purpose, would be altogether unreasonable.
Judgment affirmed.